Citation Nr: 0211658	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  00-12 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for right-sided 
paralysis.

2.  Entitlement to a compensable evaluation for a scar 
residual to a fracture of the right zygomatic arch.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from March 1962 to February 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  As the veteran's whereabouts are unknown, additional 
information and evidence potentially probative of his claims 
cannot be obtained.

2.  The veteran does not have right-sided paralysis.

3.  A scar residual to a fracture of the right zygomatic arch 
is not shown to result in facial asymmetry, disfigurement, 
pain or tenderness, or other functional impairment.


CONCLUSIONS OF LAW

1.  Right-sided paralysis was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. § 1131 (West 
Supp. 2001); 38 C.F.R. §§  3.303, 3.310 (2001); Allen v. 
Brown, 7 Vet. App. 439, 448, 449 (1995).




2.  The criteria for a compensable evaluation for a scar 
residual to a fracture of the right zygomatic arch have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2001); 67 Fed. Reg. 49,596 (July 31, 2002), to be codified 
at 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, 7805 (effective August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (2000)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA was in effect when the RO most recently considered 
the veteran's claims.  The RO sent the veteran a rating 
action and statement of the case, which informed him of the 
evidence considered and the reasons for the negative 
determinations in his claims.  The record also reflects that 
the veteran has clearly been notified of the law and 
regulations governing entitlement to service connection in 
the November 1999 rating action and March 2000 statement of 
the case.  

Although the veteran was advised of the law and regulations 
governing the evaluation of scars prior to August 30, 2002, 
in the March 2000 statement of the case, such criteria have 
since been amended, effective August 30, 2002.  See 
67 Fed. Reg. 49,596 (July 31, 2002), to be codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7807.  Where the law 
or regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
veteran has not been advised as to this change in law.  Here 
the Board also notes that although the RO afforded the 
veteran an examination in October 1999, the examiner did not 
specifically address all of the rating criteria relevant to 
the evaluation of scarring.

In Bernard v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) held that when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard, 4 Vet. App. 384, 392-94 (1993).

Although the Board recognizes that the veteran has not been 
advised as to the revised rating criteria and also recognizes 
that the current examination evidence is inadequate for 
rating purposes, in this case further development to fulfill 
the duty to assist is not possible.  A review of the claims 
file shows that recent correspondence, sent to the veteran at 
his address of record in April 2002, was returned because the 
veteran did not reside at that address and his current 
address was unknown.  A notation in the file indicates that 
no better address or phone number for the veteran was found 
in VA systems or in telephone directories.  The Court has 
opined that it is, "the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown 5 Vet. App. 262, 265 (1993).  
The veteran in this case has not advised VA as to any change 
in address and has not otherwise contacted VA in connection 
with his appeal since at least May 2000 (receipt of a Form 9 
in May 2000 is noted in VA records).  Insofar as the 
veteran's whereabouts are unknown, it would be futile to 
delay adjudication of the appeal for the purpose of 
attempting to notify him of the change in regulations or to 
schedule an examination.  As such, based on these particular 
facts, the Board will proceed to address the merits of the 
case based on the evidence of record.

Factual Background

Service medical records note the veteran's involvement in an 
automobile accident in December 1962, resulting in a fracture 
of the right zygoma and maxilla.  Initial records note no 
artery involvement.  There was note of anesthesia of the 
infra-orbital nerve.  The veteran underwent open reduction 
and direct osseous wiring.  Hospital summary records 
thereafter note no nerve or artery involvement.  The wound 
was later noted to be healing well, and at the end of 
December 1962, the veteran had no complaints.  Specifically, 
there was no evidence of diplopia and the veteran was able to 
eat.  Also, no resulting defects or functional impairment 
related to such fracture or surgery therefor was noted at 
discharge from service.  In a rating decision dated in May 
1963, the RO granted service connection for a scar residual 
to surgical correction of a fracture of the right zygoma and 
assigned a noncompensable rating.  

At the time of VA examination in November 1980, the veteran 
complained of difficulty with right lower extremity control.  
He also indicated he had asymmetry and sensory disturbance in 
the face.  Nevertheless, neurologic examination was 
completely negative.  The examiner noted "very slight" 
asymmetry of the face resulting from a diminished prominence 
of the right zygoma and malar prominence.  The angle of the 
lid apertures was stated to be minimally altered.  The 
impression was minimal residual of fracture of the right 
zygoma and orbital floor.

The veteran has since complained of his face and jaw being 
out of line, resulting in disfigurement and tenderness along 
the scar area.  He has also reported problems with his 
muscles, causing right-sided weakness, motion 
limitation/dysfunction and atrophy.

In connection with the instant claims for increase and 
service connection, the veteran appeared for a VA examination 
in October 1999.  The examiner noted that the in-service 
surgical treatment of the fractured zygoma had a satisfactory 
outcome without visual problems, and that the veteran had no 
current problems with respect to his zygomatic and maxillary 
fractures.  The veteran offered complaints relevant to right-
sided weakness.  Examination revealed no facial asymmetry and 
no double vision.  There was also noted to be no difficulty 
in left versus right-sided strength.  The impression was 
subjective complaints.

Analysis

Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303. 

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West 
12 Vet. App. 247, 253 (1999).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder, to include where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  In the case of aggravation, 
such secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

In this case there is no competent medical evidence of record 
showing the veteran to have right-sided paralysis.  The VA 
examination conducted in connection with this claim 
specifically included consideration of  the veteran's 
complaints of problems on his right side following his in-
service fractures and surgical correction of such fractures, 
but the examiner concluded such were subjective in nature as 
examination failed to reveal any right-sided paralysis.  
Notably, this conclusion is consistent with the report of VA 
examination conducted in November 1980.  There is no other 
competent medical evidence of record of the existence of a 
right-sided paralysis.  As the record does not reflect that 
the veteran possesses a recognized degree of medical 
knowledge, his own statements as to the existence and 
etiology of right-sided paralysis are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, a claim for service-connection for a 
disability must be accompanied by medical evidence which 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  So it 
is in this case.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable to this claim.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).

Rating Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

As extant prior to August 30, 2002, 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001), pertains to disfiguration.  
A noncompensable rating is for application when the scar is 
only slightly disfiguring.  A 10 percent evaluation is in 
order where a scar is moderately disfiguring and involves the 
head, face or neck.  A Note sets out that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 50 percent rating under 
Diagnostic Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.

As extant prior to August 30, 2002, 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 and 7805 (2001) pertain to scars.  
A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803.  Diagnostic Code 7804 provides that a 10 percent 
disability evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  
Diagnostic Code 7805 otherwise provides that a rating for 
scars is based upon the limitation of function of the 
affected part.

As noted, the schedular criteria for rating the skin have 
been amended, effective August 30, 2002.  See 67 Fed. Reg. 
49,596 (July 31, 2002).  

In brief, the revised Diagnostic Code 7800 provides that 
disfigurement of the head, face, or neck, where shown by one 
characteristic of disfigurement warrants a 10 percent rating.  
Note (1) provides that the eight characteristics of 
disfigurement are:  scar five or more inches (13 or more cm.) 
in length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  Note (2) 
states:  Rate tissue loss of the auricle under Diagnostic 
Code 6207 (loss of auricle) and anatomical loss of the eye 
under Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) states to take into consideration 
unretouched color photographs when evaluating under these 
criteria.  67 Fed. Reg. 49,596 (July 31, 2002), to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800.

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
67 Fed. Reg. 49,596 (July 31, 2002), to be codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.

Where the schedule does not provide a noncompensable 
evaluation for a diagnostic code, a noncompensable evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).

In this case the October 1999 VA examiner specifically noted 
the absence of any facial asymmetry or vision changes 
residual to the in-service fractures and repair/scarring, and 
did not include any indication that there exists objective 
evidence of functional impairment related to the veteran's 
zygoma scarring such as any painful or tenderness caused by 
scarring, or any resulting disfigurement.  Rather, the 
examiner noted that the veteran's complaints were subjective 
in nature and specifically included note that the veteran 
himself reported no current problems with the maxilla and 
zygoma area.  As such, there is no basis in the current 
record to assign a compensable rating.  As noted above, 
further examination evidence cannot be obtained insofar as 
the veteran's whereabouts are unknown and his own assertion 
of disfigurement, pain, etc. in the area of his service-
connected scar are not sufficient to warrant assignment of a 
compensable rating.  See Espiritu, 2 Vet. App. 492 (1992).  

Again, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

Entitlement to service connection for right-sided paralysis 
is denied.

Entitlement to a compensable evaluation for a scar residual 
to a fracture of the right zygomatic arch is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

